Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 17-22652-CIV-WILLIAMS

     DAVID M. RODRIGUEZ,

            Plaintiff,

    vs.

     THE PROCTER & GAMBLE COMPANY,

            Defendant.
   ______________________________________/

        PLAINTIFF’S NOTICE OF FILING DECLARATION OF OSSAI MIAZAD
    AND EXHIBITS THERETO IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
         FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
    CONDITIONAL CERTIFICATION OF SETTLEMENT CLASS, APPOINTMENT OF
     CLASS REPRESENTATIVE AND COUNSEL, AND APPROVAL OF PLAINTIFF’S
                 PROPOSED NOTICE OF SETTLEMENT [D.E. 168]
          AND MEMORANDUM OF LAW IN SUPPORT THEREOF [D.E. 169]

          Plaintiff David Rodriguez, on behalf of himself and those similarly situated, hereby files

   the attached Declaration of Ossai Miazad and the Exhibits thereto in Support of Plaintiff’s

   Unopposed Motion for Preliminary Approval of Class Action Settlement, Conditional

   Certification of Settlement Class, Appointment of Class Representative and Counsel, and

   Approval of Plaintiff’s Proposed Notice of Settlement [D.E. 168] and Memorandum of Law in

   Support Thereof [D.E. 169]. Below is a listing of the Exhibits to the Declaration of Ossai Miazad:

          1.      Settlement Agreement and Release;

          2.      Notice of Proposed Class Action Settlement and Hearing, and Claim Form; and

          3.      Proposed Order.




   Dated: July 30, 2021                                Respectfully submitted,
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 2 of 13




                                            /s/ Jason S. Mazer
                                            Jason S. Mazer
                                            CIMO MAZER MARK PLLC
                                            Jason S. Mazer
                                            Florida Bar No. 0149871
                                             jmazer@cmmlawgroup.com
                                            100 SE 2nd Street, Suite 3650
                                            Miami, FL 33131-3650
                                            Telephone: (305) 374-6484
                                            Facsimile: (305) 374-6489

                                            OUTTEN & GOLDEN LLP
                                            Patrick David Lopez*
                                            pdl@outtengolden.com
                                            601 Massachusetts Avenue
                                            Second Floor, West Suite
                                            Washington, D.C. 20001
                                            Telephone: (202) 847-4400
                                            Facsimile (202) 847-4410

                                            Ossai Miazad*
                                            om@outtengolden.com
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000
                                            Facsimile: (646) 509-2060

                                            THE MEXICAN AMERICAN LEGAL
                                            DEFENSE AND EDUCATIONAL FUND
                                            Thomas A. Saenz*
                                            tsaenz@MALDEF.org
                                            634 S. Spring Street
                                            11th Floor Los Angeles, CA 90014
                                            Telephone: (213) 629-2512
                                            Facsimile: (210) 224-5382

                                            Nina Perales*
                                             nperales@MALDEF.org
                                            110 Broadway, Suite 300
                                            San Antonio, TX 78205
                                            Telephone: (210) 224-5476
                                            Facsimile: (210) 224-5382

                                            Attorneys for the Plaintiffs and Proposed
                                            Class


                                        2
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 3 of 13




                                                      *Admitted pro hac vice




                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 30, 2021, I electronically filed the foregoing document

   with the Clerk of the Court using the CM/ECF filing system, which will send notice of electronic

   filing to all counsel of record.



                                                      /s/ Jason S. Mazer
                                                      Jason S. Mazer




                                                  3
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 4 of 13




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


    DAVID RODRIGUEZ, individually and on behalf
    of all others similarly situated,

                                   Plaintiff,
                            v.                                No. 17 Civ. 2265

    THE PROCTER & GAMBLE COMPANY,

                                   Defendant.



    DECLARATION OF OSSAI MIAZAD IN SUPPORT OF PLAINTIFF’S UNOPPOSED
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
           CONDITIONAL CERTIFICATION OF SETTLEMENT CLASS,
        APPOINTMENT OF CLASS REPRESENTATIVE AND COUNSEL, AND
        APPROVAL OF PLAINTIFF’S PROPOSED NOTICE OF SETTLEMENT

           I, Ossai Miazad, declare under penalty of perjury as follows:

           1.      I am a partner at the firm of Outten & Golden LLP (“O&G”) in New York, New

   York, Plaintiff’s counsel herein, and co-chair of its Discrimination and Retaliation Practice

   Group. O&G is a 50+ attorney firm based in New York City, with offices also in San Francisco

   and Washington D.C., that focuses on representing plaintiffs in a wide variety of employment

   matters, including individual and class action litigation that involve discrimination, and wage

   and hour claims, as well as contract and severance negotiations.

           2.      I am one of the lawyers primarily responsible for prosecuting Plaintiff’s claims.

           3.      I make these statements based on personal knowledge and would so testify if

   called as a witness at trial.




                                                    1
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 5 of 13




   Background and Experience

          4.      I received a Juris Doctor degree from American University Washington College

   of Law in 2004. Since joining O&G in 2007, I have exclusively represented plaintiffs in

   employment litigation and other employee rights matters, with a focus on representing

   employees in class action and impact litigation involving discrimination. I currently serve as

   Plaintiff’s counsel in numerous major class action lawsuits involving challenges to the use of

   criminal history records for employment decisions. O&G is among the very few plaintiff-side

   firms that litigates DACA employment and lending discrimination cases challenging the use of

   alienage in the making of contracts..

          5.      I am the Co-Chair of O&G’s Discrimination and Retaliation Practice Group. I

   have also served as the Co-Chair of the Subcommittee on USERRA for the American Bar

   Association’s (“ABA”) Labor and Employment Law Section, Fair Labor Standards Legislation

   Committee, on the New York City Bar Association’s Committee on Civil Rights and as a board

   member of the New York affiliate of the National Employment Lawyers Association (“NELA”).

   I was named one of the 2017 Trial Lawyers of the Year by Public Justice.

          6.      I have been appointed as Class Counsel in cases on behalf of DACA recipients,

   including Perez v. Wells Fargo Bank, N.A., No. 17 Civ. 454 (N.D. Cal.) and Peña v. Wells Fargo

   Bank, N.A., No. 19 Civ. 04065 (N.D. Cal.), both nationwide DACA lending discrimination class

   actions. I have also been appointed Class Counsel in other nationwide employment

   discrimination in hiring cases, including Gonzalez v. Pritzker, No. 10 Civ. 3105 (S.D.N.Y.), a

   nationwide class action targeting the U.S. Census Bureau’s criminal history screening process as

   having a racially disparate impact under Title VII of the Civil Rights Act of 1964 (“Title VII”). I

   have litigated or am litigating multiple other discrimination class actions, including Long v.




                                                    2
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 6 of 13




   Southeastern Pennsylvania Transportation Authority, No. 16. Civ. 1991 (E.D. Pa.) (FCRA and

   Pennsylvania Criminal History Record Information Act claims), Millien v. The Madison Square

   Garden Co., No. 17 Civ. 4000 (S.D.N.Y.) (FCRA and New York City Human Rights Law

   claims), and NAACP New York State Conference Metropolitan Council of Branches v. Philips

   Electronics North America Corporation, Index No. 156382/2015 (Sup. Ct. N.Y. Cnty.) (New

   York City Human Rights Law criminal history discrimination claims).

          7.      Courts have repeatedly recognized O&G as qualified counsel for class actions.

   See, e.g., Perez v. Wells Fargo Bank, N.A., No. 17 Civ. 454 (N.D. Cal. Aug. 21, 2020)

   (appointing O&G and MALDEF as class counsel in DACA discrimination class action, and

   stating that they have “extensive experience expertise in prosecuting discrimination and civil

   rights class actions”); Tr. of Prelim. App. Hearing at 25, Kelly v. Brooklyn Events Center, LLC et

   al, No. 17 Civ. 4600 (E.D.N.Y. Sept. 25, 2018) (commending counsel for their hard work and

   preliminarily approving settlement class challenging defendants’ background check policies and

   practices); Times v. Target Corp., No. 18 Civ. 2993, 2018 WL 3238821, at *1 (S.D.N.Y. May

   14, 2018) (appointing O&G as class counsel when preliminarily approving settlement class

   challenging defendants’ background check policies and practice under Title VII); Keels v. Geo

   Group, Inc., No. 15 Civ. 6261, 2017 WL 4477000, at *1 (E.D.N.Y. Oct. 1 2017) (appointing

   O&G as class counsel when preliminarily approving Fair Credit Reporting Act settlement, which

   was finally approved on Feb. 23, 2018); Pickett v. SIMOS Insourcing Solutions, Corp., No. 17

   Civ. 1013, 249 F. Supp. 3d 897, 898 (N.D. Ill. 2017) (appointing O&G as class counsel in Fair

   Credit Reporting Act settlement); Gonzalez v. Pritzker, No. 10 Civ. 3105, 2016 WL 5395905, at

   *4 (S.D.N.Y. Sept. 20, 2016) (stating that O&G’s attorneys are “nationally recognized

   employment class action litigators” and granting final approval of Title VII class action




                                                    3
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 7 of 13




   settlement); Hall v. L-3 Communications Corp., No. 15 Civ. 231, slip. op. at 7 (E.D. Wash. Jan.

   25, 2019) (appointing O&G as class counsel when preliminarily approving a USERRA applicant

   class and noting that the matter was “litigated []expertly” and that counsel had “long experience

   in class action and labor work”); Perez v. Allstate Insurance Co., No. 11 Civ. 1812, 2014 WL

   4635745, at *25 (E.D.N.Y. Sept. 16, 2014) (appointing O&G as class counsel and noting that

   “O&G has the requisite experience in handling class actions . . . , are well versed in the

   applicable law, and have the resources necessary to represent the NYLL Class fairly and

   adequately”); Easterling v. Connecticut, Dep’t of Correction, No. 08 Civ. 826, slip op. at 2 (July

   29, 2013 D. Conn.) (appointing O&G as class counsel in a Title VII case); Duling v. Gristede’s

   Operating Corp., No. 06 Civ. 10197, slip op. at 3 (June 19, 2013 S.D.N.Y.) (appointing O&G as

   class counsel in a Title VII case); Amochaev v. Citigroup Global Markets, Inc., d/b/a Smith

   Barney, No. 05 Civ. 1298, slip op. at 3-4 (May 1, 2008 N.D. Cal.) (gender discrimination class

   action brought on behalf of a national class of female financial advisors, resulting in settlement

   of $33 million and comprehensive injunctive relief); Jaffe v. Morgan Stanley & Co., No. 06 Civ.

   3903, 2008 WL 346417, at *1 (N.D. Cal. Feb. 7, 2008) (race discrimination class action brought

   on behalf of African American and Latino financial advisors, resulting in settlement of $16

   million and comprehensive injunctive relief); Wright v. Stern, No. 01 Civ. 4437, 2003 WL

   21543539, at *7 (S.D.N.Y. July 9, 2003) (appointing O&G as class counsel in a Title VII case).

   Case Investigation and Early Litigation

          8.      Plaintiff’s Counsel are well-aware of the complexity of cases like this one and the

   value of early collaborative settlement discussions. Counsel sent Procter & Gamble (“P&G”) a

   letter in August 2015, after substantial investigation, advising it of Plaintiff’s claims. After it

   became clear that the Parties were unable to arrive at a pre-suit resolution, Plaintiff filed suit.




                                                      4
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 8 of 13




          9.      After Plaintiff filed his class and collective action complaint in July 2017, the

   Parties vigorously litigated the case, from August 2017 to December 2020. During this time, the

   Parties engaged in substantial written discovery. At the threshold, they negotiated a robust

   electronic discovery stipulation and a confidentiality stipulation.

          10.     After these agreements were in place, the Parties engaged in full written discovery

   of Plaintiff, production by P&G of over 55,000 documents, a full-day deposition of Plaintiff

   Rodriguez, and the deposition of a Federal Rule of Civil Procedure 30(b)(6) witness, P&G’s

   Talent Supply Leader covering over 11 topics.

          11.     Plaintiff also amended his Complaint on November 6, 2018 to add Plaintiff Marat

   Papazian. Plaintiff Papazian produced written discovery and was deposed on March 8, 2019.

   However, Plaintiff Papazian voluntarily dismissed his claims on May 11, 2019.

          12.     Throughout the discovery period, the Parties exchanged multiple correspondence

   and engaged in dozens of meet and confer calls. While the Parties were successful in resolving

   (or narrowing) many of their disputes, Plaintiff invoked the Court’s assistance to resolve a

   specific dispute relating to the scope of Defendant’s production of data. After a hearing,

   Magistrate Judge Torres ordered P&G to produce the requested documents, in particular, ESI

   regarding P&G’s hiring policy, including a class list identifying all potential putative class

   members.




                                                     5
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 9 of 13




   Settlement Negotiations

          13.     Since Plaintiff’s initial attempt to resolve the case pre-suit and the Court-

   mandated mediation on August 9, 2018, the Parties participated in numerous telephone and email

   conversations about the possibility of settlement discussions.

          14.     In January 2021, the Parties agreed to attend mediation before David Geronemus,

   a well-respected employment and class action mediator.

          15.     In advance of mediation, the Parties had several meet and confer calls to discuss

   topics relevant to settlement and submitted detailed mediation statements outlining their

   respective evaluations of the strengths and weaknesses of the claims at issue. Plaintiff also

   conducted a preliminary damages analysis for purposes of settlement negotiations.

          16.     On March 2, 2021, the Parties participated in a day-long mediation with Mr.

   Geronemus.

          17.     Although the Parties made significant progress, after concluding a full day of

   arm’s-length negotiations, spanning over twelve hours, they were unable to reach a resolution

   but agreed to continue negotiating with the assistance of Mr. Geronemus.

          18.     The Parties continued to negotiate and reached an agreement in principle as to the

   structure of the settlement on or around June 1, 2021. Over the next approximately two months,

   the Parties negotiated a detailed Settlement Agreement. On or about July 14, 2021, the Parties

   executed the Settlement Agreement.

   Settlement Agreement

          19.     P&G does not maintain precise immigration status information for applicants, and

   the data provided by P&G regarding class size is overinclusive. Based on data and information

   supplied by P&G, the Parties estimate between 60,000 and 75,000 intern and entry-level




                                                    6
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 10 of 13




    applicants were denied employment by P&G based on their disqualifying response to its

    citizenship question.

           20.     This figure is substantially overinclusive because it includes individuals who may

    have not had authorization to work in the United States at the time of their application, holders of

    non-immigrant visas (including F-1 visa holders who are not entitled to monetary relief),

    individuals that required employment-based visa petitions to work in the United States, and/or

    individuals who had their application rejected based their response to a different application

    question. In Plaintiff’s best approximation between 10,000 and 15,000 eligible Class Members

    will receive the settlement notice.

           21.     Plaintiffs will seek Court approval of an award of no more than $1,900,000.00 for

    attorneys’ fees including actual litigation expenses and costs. This amount was negotiated by the

    Parties separately from the remainder of the Settlement and after the material terms were agreed

    upon, and will be paid by P&G in addition to the agreed-to Settlement Fund.

           22.     Mr. Rodriguez has been instrumental in the settlement achieved for Class

    Members, and has devoted time and energy in the last six years to securing this result at

    substantial personal cost and risk.

           23.     The risk Plaintiff assumed in attaching his name to this action is unusually high,

    especially compared to more typical class action lawsuits. As a DACA recipient he is

    unfortunately an attractive target for harassment and vulnerable to potential immigration

    consequences related to their immigration status within the United States.

           24.     Plaintiff complied with an invasive discovery process, responding to over 40

    discovery requests and sitting for a full-day deposition.




                                                     7
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 11 of 13




           25.     Plaintiff also spent dozens of hours in regular communication with Plaintiff’s

    Counsel by phone and email to provide input, review documents, answer questions, and stay

    updated on case developments.

           26.     Plaintiff further provided significant insight and information in preparing for the

    Parties’ mediation, as well as review and input on the terms of the Settlement Agreement.

           27.     Class actions under Section 1981, like this one, are subject to considerable risk.

    This is especially true here, where Plaintiff’s alienage discrimination claim is untested. While

    the Court denied P&G’s motion for summary judgment, there remain significant obstacles to

    obtaining full recovery. P&G strongly contests the legal and factual basis for Plaintiff’s claims.

    While Plaintiff believes he could ultimately defeat P&G’s defenses and establish liability at trial,

    this would require favorable outcomes at trial, and on appeal, all of which are inherently

    uncertain.

           28.     While the amount distributed to each Class Member will depend on the number of

    claim forms submitted, Plaintiff’s Counsel estimate that each Class Member will receive at least

    $1,500 if up to 1,000 individuals submit valid claims.

           29.     This is an excellent recovery, given that Class Members were denied employment

    at the start of a highly competitive multi-stage application and hiring process and whether they

    would have been hired, or otherwise entitled to backpay, is speculative.

           30.     It is also an excellent benefit given that Plaintiff did not move for class

    certification of actual and economic damages under Section 1981 because of the highly

    individualized inquiry that would be involved and limited the classwide claims under Section

    1981 to only request equitable and injunctive relief and nominal damages.




                                                      8
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 12 of 13




             31.      Establishing both liability and damages would require significant continued time

    and expense, including in the near future preparing for and attending a hearing on Plaintiff’s

    pending motion for class certification and litigating a likely interlocutory appeal following that

    decision, no matter the outcome.

             32.      The Parties would then need to prepare for and face a challenging trial involving a

    careful inquiry into Plaintiff’s claims and damages and those of the putative Class.

             33.      Following trial, the Parties would likely litigate merits appeals.

             34.      P&G may also seek to move to decertify the Class, triggering further issues to be

    heard on appeal.

             35.      If damages had not been considered at the trial, the Parties would then turn to a

    heavily contested stage involving individual damages for Plaintiff and a process to address Class

    Member damages under Section 1981.

             36.      Plaintiff’s Counsel feel confident that Class Members will respond favorably to

    the settlement.

    Exhibits

             37.      Attached hereto as Exhibit 1 is a true and correct copy of the Settlement

    Agreement (“Settlement Agreement”), executed by all parties on July 16, 2021.

             38.      Attached hereto as Exhibit 2 is a true and correct copy of the Parties’ Proposed

    Notice and Claim Form.

             39.      Attached hereto as Exhibit 3 is a true and correct copy of Plaintiff’s Proposed

    Order.




                                                        9
Case 1:17-cv-22652-KMW Document 170 Entered on FLSD Docket 07/30/2021 Page 13 of 13




             I declare under penalty of perjury under the laws of the United States and the State of

    New York that the foregoing is true and correct to the best of my knowledge and that this

    declaration was executed in New York, New York on July 30, 2021.

    Dated:    July 30, 2021
              New York, New York
                                                   Respectfully submitted,

                                                   By:

                                                   OUTTEN & GOLDEN LLP
                                                   Ossai Miazad
                                                   685 Third Avenue, 25th Floor
                                                   New York, New York 10017
                                                   Tel.: (212) 245-1000




                                                     10
